Citation Nr: 0119918	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  97-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right distal fibula, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for a disability 
of the fourth metacarpal of the right hand, currently 
evaluated as 10 percent disabling.

3.  Whether the RO's December 2000 rating action correctly 
assigned an effective date of January 10, 1997, for the award 
of service connection for disabilities of the right distal 
fibula and right fourth metacarpal, after finding clear and 
unmistakable error in a January 1998 rating decision which 
had established August 22, 1969, as the effective date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1997 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
granted entitlement to service connection for residuals of a 
fracture of the right distal fibula and for residuals of a 
fracture of the right fourth metacarpal, for which 
noncompensable evaluations were assigned effective from 
January 10, 1997.  The RO also denied entitlement to a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.

In a January 1998 rating action by the RO's Decision Review 
Officer (DRO), the RO granted 10 percent evaluations for both 
residuals of a fracture of the right distal fibula and for 
residuals of a fracture of the right fourth metacarpal, 
effective from January 10, 1997.  In addition, the DRO 
determined that there had been clear and unmistakable error 
in a June 1970 rating decision, based upon failure to 
consider the aforementioned claims at that time.  
Accordingly, the DRO extended the grant of service connection 
for both disabilities to August 22, 1969, the day after the 
veteran was separated from service, assigning noncompensable 
ratings for both, from that date.

Subsequently, a July 1999 rating decision granted service 
connection, and assigned a noncompensable evaluation, for an 
asymptomatic scar of the right ankle, which is not now in 
issue. 

This case initially came before the Board in January 2000, at 
which time the Board characterized the issues as:  (1) 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right fourth metacarpal for 
the period beginning January 10, 1997; (2) entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the distal right fibula for the period beginning 
January 10, 1997; (3) entitlement to a compensable evaluation 
for residuals of a fracture of the right fourth metacarpal 
for the period beginning August 22, 1969, and ending January 
9, 1997; and (4) entitlement to a compensable evaluation for 
residuals of a fracture of the distal right fibula for the 
period beginning August 22, 1969, and ending January 9, 1997.  

The Board remanded the matter for the securing of additional 
medical evidence from the veteran, and for the conducting of 
a new VA medical examination.  In addition, the remand 
directed the RO to review the file for a document, or an 
other indication of a claim, submitted before the June 1970 
rating decision, wherein the veteran claimed service 
connection for residuals of fractures of the right fourth 
metacarpal and the distal right fibula.  The Board also 
instructed the RO that, if such a document were not 
identified, the RO should review the January 1998 decision, 
granting service connection for those disabilities prior to 
the 1997 claim therefor, for error under the provisions of 38 
C.F.R. § 3.105(a).

Subsequently, by rating action of December 2000, the RO 
denied increased evaluations for the veteran's service-
connected disabilities of the distal right fibula and right 
fourth metacarpal, and determined that the rating action of 
January 1998 contained clear and unmistakable error with 
respect to the assignment of an effective date of August 22, 
1969, for the grant of service connection for disabilities of 
the distal right fibula and right fourth metacarpal.  The RO, 
in a decision approved by the DRO, determined that the 
correct effective date for the grant of both disabilities 
should be January 10, 1997.

Accordingly, issues 3 and 4 as identified in the January 2000 
Board remand are now moot and are no longer appropriate for 
consideration, unless the Board determines that the RO's 
December 2000 action was in error.  In this regard, the 
veteran now challenges the December 2000 rating action, 
alleging clear and unmistakable error as to the decision to 
assign an effective date of January 10, 1997, for the grant 
of entitlement to service connection for disabilities of the 
distal right fibula and right fourth metacarpal.  This matter 
is currently before the Board for appellate consideration.

With regard to the veteran's right to a hearing, in November 
1997, as discussed in our previous remand, he requested a 
Central Office hearing before a Member of the Board.  One was 
scheduled for October 26, 1999, and the veteran was advised 
of the hearing by a September 1999 letter.  He was also 
advised that one request for a continuance would be granted, 
if it were made no later than two weeks prior to the hearing 
date.  See 38 C.F.R. § 20.702(c)(2).  The veteran did not 
request a continuance, and failed to appear for the hearing.  
Accordingly, the hearing was not rescheduled.  Id.


FINDINGS OF FACT

1.  The veteran was scheduled for a VA compensation and 
pension examination on August 11, 2000, for the purpose of 
evaluating the severity of his service-connected leg and hand 
disorders.

2.  The veteran did not report for the scheduled examination, 
he has not provided any explanation for his failure to report 
for the examination, and he has shown no good cause for his 
failure to do so.

3.  The veteran did not file a claim for service connection 
for residuals of injuries to his right distal fibula and 
right fourth metacarpal within one year after separation from 
active military service; his initial claim for those 
disabilities was filed on January 10, 1997.

4.  The RO's decision in January 1998 was clearly and 
unmistakably erroneous in establishing August 22, 1969, as 
the effective date for the award of service connection for 
disabilities of the right distal fibula and right fourth 
metacarpal, in that the applicable statutory and regulatory 
provisions existing at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran, without good cause, failed to report for a 
scheduled VA compensation and pension examination.  
38 U.S.C.A. §§ 501, 5107(a) (2000); 38 C.F.R. §§ 3.326, 3.655 
(2000).  

2.  The RO's December 2000 rating decision correctly found 
clear and unmistakable error in the January 1998 rating 
decision, and correctly established January 10, 1997, as the 
effective date for the award of service connection for 
disabilities of the right distal fibula and right fourth 
metacarpal.  38 U.S.C.A. §§ 5109A, 5110(a), 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.105(a), 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter-Veterans Claims Assistance Act

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that, in the present matter, the well-grounded claim 
requirement has not been invoked to deny any claim, and thus 
those provisions of the VCAA relating to the elimination of 
that requirement are moot.  Other salient features of the 
VCAA impose obligations upon the Secretary defining the scope 
of the duty to notify the appellant in the event of an 
incomplete application and the scope of the duty to assist.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim of clear and 
unmistakable error is based upon the law and evidence of 
record as it existed at the time of the rating action in 
which the error is alleged, and therefore the inquiry, by its 
very nature, has an extremely narrow focus.  Similarly, the 
denial of a claim for failure to cooperate with a scheduled 
VA examination is a matter which turns upon the law.

The RO, in a supplemental statement of the case issued in 
December 2000, has set forth the law and facts in a fashion 
that clearly and adequately informed the claimant of the 
sanction for failing to report for a VA examination, and of 
the very limited and specific type of evidence needed to 
substantiate a CUE claim.  Accordingly, there is plainly no 
reasonable possibility that there is any additional pertinent 
evidence in the case which could substantiate the claim.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law pertaining to VA examination no-shows and claims 
involving clear and unmistakable error.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a) (1991); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

I.  Factual Background

On October 6, 1969, the veteran filed an original claim of 
entitlement to service connection for a heart murmur, on VA 
Form 21-526, Veteran's Claim for Compensation or Pension.  
The claim contained no reference to disability of either the 
leg or the hand.  By rating action of June 1970, the RO 
denied entitlement to service connection for heart murmur.  
The veteran was notified of that decision in June 1970, and 
he did not appeal.

On January 10, 1997, the veteran filed another VA Form 21-
526, in which he initiated claims of entitlement to service 
connection for residuals of a broken right leg and a broken 
right hand.  A VA examination was conducted in February 1997.

By rating action of May 1997, the RO granted entitlement to 
service connection for residuals of a fracture of the right 
distal fibula and for residuals of a fracture of the right 
fourth metacarpal, for which noncompensable evaluations were 
assigned effective from January 10, 1997.  The RO also denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities. 

In a January 1998 Decision Review Officer Decision, the RO 
granted 10 percent evaluations for both residuals of a 
fracture of the right distal fibula and residuals of a 
fracture of the right fourth metacarpal, effective from 
January 10, 1997.  In addition, the RO determined, sua 
sponte, that there had been clear and unmistakable error in 
the June 1970 rating decision (as well as in the decision of 
May 1997) in failing to grant service connection from the 
date of the veteran's separation from service, apparently on 
the basis that the veteran had filed his original 
compensation claim within one year of separation.  The RO 
thus extended the grant of service connection for both 
disabilities to August 22, 1969, the day after the veteran 
was separated from service, assigning noncompensable ratings 
for both disabilities from that earlier date.

The Board remanded the issues regarding the ratings for the 
leg and the hand, in January 2000, for the RO to afford the 
veteran the opportunity to present current medical evidence 
in support of his claim, and for the RO to schedule a VA 
examination to assess whether the veteran suffers functional 
loss due to pain, weakness, excess fatigability, and/or 
incoordination, in accordance with the Court's ruling in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO complied with the dictates of the remand decision.  It 
wrote to the veteran in February 2000, requesting information 
as to any additional records of health care providers.  Then, 
receiving no response, the RO mailed another letter, making 
reference to the earlier letter and again soliciting any 
further evidentiary input which the veteran might wish to 
provide in support of his claim.  These letters were sent to 
the same address which the veteran had entered on his VA Form 
9, Appeal to Board of Veterans' Appeals, filed in August 
1997.  Moreover, copies of both letters were sent to the 
veteran's representative.  No response was received.

The RO then scheduled a Compensation and Pension examination, 
at the VA Medical Center in Philadelphia.  The veteran failed 
to report for the examination.  The RO then completed its 
rating decision, and sent the veteran (with a copy to his 
representative) a supplemental statement of the case (SSOC) 
in December 2000.  The SSOC recited the facts of the case, 
denied the increased rating claims, and, in addition to the 
regulations specific to disability ratings, cited 38 C.F.R. 
§ 3.655, entitled Failure to Report for Department of 
Veterans Affairs Examination.  The SSOC was also sent to the 
veteran's address of record, and his representative was 
provided a copy.  In the letter transmitting the SSOC, the 
veteran was advised that he was free, at his option, to make 
any additional comment in response.  Again, he did not 
respond.

Also following the Board's remand in January 2000, the RO 
reviewed the file and determined, in the December 2000 rating 
action, that the rating action of January 1998 contained 
clear and unmistakable error with respect to the assignment 
of an effective date of August 22, 1969, for the grant of 
service connection for disabilities of the distal right 
fibula and right fourth metacarpal, because there had been no 
claim for those disabilities filed before January 10, 1997.  
Pursuant to that finding, the RO re-established January 10, 
1997, as the effective date for the grant of service 
connection.

III.  Legal Analysis

Increased Rating-Leg and Hand

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, at 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  

The Board notes that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, initial 
ratings may be "staged" where the disability has varied in 
severity during the period of the original claim.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Board further notes that the Court, in DeLuca v. Brown, 
supra, held that, where a disability evaluation is based upon 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

In the present case, as described above, the Board remanded 
the issues regarding the ratings for the leg and the hand, in 
January 2000, in an effort to obtain medical evidence as to 
whether the veteran suffers additional functional loss due to 
pain, weakness, excess fatigability, and/or incoordination, 
under DeLuca.

The RO's efforts to comply with the Board's remand, however, 
failed to elicit cooperation from the veteran.  He submitted 
no response to either development letter sent to him, and he 
failed to report for a scheduled examination.  It appears 
that all items of correspondence to the veteran (including 
the Board's January 2000 remand and the RO's December 2000 
SSOC) were sent to his address of record, with copies to his 
representative.  If he or his representative wish to contend 
that they did not receive any of those items, they would need 
to explain why, and they have not done so.

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a) (2000).  Under 38 C.F.R. § 
3.655, when a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
an increased rating, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  Id.  In its January 2000 remand, the Board 
advised the veteran that the additional examination was 
necessary to adequately evaluate his claim.  

The veteran was scheduled for a VA examination in August  
2000, and he failed to report.  The record reflects that the 
veteran did not attempt to reschedule the examination, and 
good cause for his failure to report for the scheduled 
examination has not been demonstrated.  There is no averment 
by the veteran, and no showing by either the veteran or his 
representative, that he was not properly notified of the 
scheduled examination.  Notably, since the Board issued the 
January 2000 remand, all correspondence from the RO to the 
veteran was sent to his last known address, and none was 
returned as undeliverable.  Moreover, the SSOC provided to 
the veteran, with a copy to his representative, in December 
2000, advised him that the evidence expected from the 
scheduled examination would have been material to the 
disposition of his claim, and that 38 C.F.R. § 3.655 requires 
denial of an increased rating claim for failure to report for 
examination.  As noted above, the veteran did not respond to 
the SSOC, although he was advised of his opportunity to do 
so.

In this regard, the Board notes that the duty to assist the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  He must also be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the veteran's claim as provided under 
the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his residuals of a 
fracture of the right distal fibula, and for the residuals of 
an injury to the fourth metacarpal of the right hand, must be 
denied, inasmuch as he failed to report for a scheduled VA 
examination and has not advanced good cause for such failure.  
In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  See Sabonis, 
supra.  

CUE-Effective Date of Service Connection

As to the effective date to be assigned for the award of 
service connection for disabilities of the right distal 
fibula and right fourth metacarpal, it is the veteran's 
contention, as articulated by his representative in both the 
Statement of Representative in Appeals Case, submitted to the 
RO in May 2000, and the Appellant's Brief, presented to the 
Board in May 2001, that the RO incorrectly found CUE in the 
January 1998 grant of service connection from August 1969.  
The argument appears to be that, because the service medical 
records documented injuries in service, the RO should not 
have overlooked those injuries, and should have inferred that 
they were a part of the original claim for benefits filed in 
October 1969.

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 
20.1103 (2000).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

The RO granted service connection for disabilities of the 
right distal fibula and right fourth metacarpal in May 1997.  
At that time, it assigned an effective date of January 10, 
1997, which was the date of receipt of the original claim for 
those conditions.  Then, in January 1998, the RO amended the 
effective date for those disabilities, assigning a zero 
percent rating from August 22, 1969.

After the Board directed the RO to review the effective date 
issue, the RO found that there was clear and unmistakable 
error in the January 1998 rating decision, in assigning the 
August 1969 effective date for service connection.  Legal 
authority provides that, where CUE is found in a prior rating 
decision, either upon request of a claimant or upon review 
instituted by VA, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A (West 
Supp. 2000); 38 C.F.R. § 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,  

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . 

It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

See Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet.App. 377, 383-384 (1994); Damrel v. Brown, 
6 Vet.App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

Although the RO decision before the Board on appeal at this 
time is the December 2000 determination that the January 1998 
decision was a product of CUE as to the effective dates in 
issue, at the heart of this case is the question of whether 
the RO's rating decision in June 1970 erroneously failed to 
grant the issue of service connection for disabilities of the 
right distal fibula and right fourth metacarpal.  As noted 
above, it is contended that, even though those conditions 
were not expressly claimed in 1969-70, their mention in the 
service medical records required the RO to recognize and 
adjudicate a claim for service connection.

The law in effect at the time of the June 1970 rating 
decision was not substantially different from that currently 
in effect, as to effective dates in claims for service 
connection.  See 38 C.F.R. § 3.400 (1969).  The law has long 
been clear that, where a claim for a particular disability is 
not filed within the first postservice year, the veteran is 
not entitled to an effective date of service conection 
earlier than the date on which the disability is eventually 
claimed. 

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2000).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 
Vet.App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2000).

The veteran here alleges error in the RO's December 2000 
decision, primarily maintaining that his service medical 
records documented fractures of the right distal fibula, as 
well as injury to the fourth metacarpal of the right hand, 
and that such references served as claims.  It appears that, 
based upon that reasoning, the RO had assigned an effective 
date of August 22, 1969, in its January 1998 rating action.  

In this case, in order to warrant the effective date of 
August 22, 1969 assigned by the RO in the January 1998 rating 
action, the record would have to show that the veteran filed 
claims of entitlement to service connection for the grant of 
entitlement to service connection for residuals of a fracture 
of the right distal fibula and the fourth metacarpal of the 
right hand within one year from the date of his discharge 
from service on August 21, 1969.

With regard to the argument presented by the veteran and his 
representative to the effect that references in the service 
medical records served as the original claims, the case of 
Kessel v. West, 13 Vet. App. 9 (1999), opinion withdrawn and 
appeal dismissed on other grounds, 14 Vet. App. 185 (2000) 
(en banc order), is instructive.  There the appellant argued 
that a "liberal reading" of medical records raised a 
service-connection claim.  However, the Court cited 38 
U.S.C.A. § 5101(a) as follows:  "A specific claim in the 
form prescribed by the Secretary . . . must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary."  We note that 
"claim" is defined in 38 C.F.R. § 3.1(p) as a "formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  Moreover, "informal claim" is defined in 38 
C.F.R. § 3.155(a) as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs . 
. . .  Such informal claim must identify the benefit 
sought."  The same section further provides that, "[u]pon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution."  The foregoing law makes it clear that no 
benefit can be granted in the absence of a written claim that 
identifies the benefit sought.  See also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999) and Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Accordingly, service medical records 
referencing a given disability do not, in and of themselves, 
rise to the level of either a formal or informal claim.  

In this case, the record does not reflect that the veteran 
filed claims of entitlement to service connection for the 
grant of entitlement to service connection for residuals of a 
fracture of the right distal fibula and the fourth metacarpal 
of the right hand within one year from the date of his 
separation from service in August 1969.  The evidence 
reflects that he filed a claim of entitlement to service 
connection for a heart murmur, and for that condition only, 
in October 1969.  He filed his original claim of entitlement 
to service connection for residuals of a fracture of the 
right distal fibula and the fourth metacarpal of the right 
hand on January 10, 1997.

In the December 2000 rating action, the RO addressed the 
issue of whether clear and unmistakable error was present in 
the January 1998 rating action with respect to the assigned 
effective date.  In the December 2000 decision, the RO 
determined that the veteran's original claim of entitlement 
to service connection residuals of a fracture of the right 
distal fibula and the fourth metacarpal of the right hand was 
initially filed on January 10, 1997, and no earlier.  The RO 
determined that clear and unmistakable error existed in the 
January 1998 rating action, because the law governing 
effective dates was incorrectly applied inasmuch as no claim 
was filed within one year after the veteran's separation from 
service.  The RO corrected the errant rating action of 
January 1998, applying the proper regulations governing 
effective dates for claims filed more than one year following 
the veteran's discharge from service, and properly assigning 
an effective date of January 10, 1997, the date of the 
original claim for the benefits in issue.  

The December 2000 decision is here on direct appeal, and, 
indeed, it could not be final at the present time, because a 
year has not elapsed since its issuance.  The January 1998 
decision did become final, as to the issue of the grant of 
the effective dates from August 1969, and thus the RO was 
required to apply a CUE analysis when, in December 2000, it 
reviewed that decision.  This the RO has done.  In the 
procedural posture of this case, the RO determined that it 
had committed CUE in the January 1998 decision, and, in 
reversing the January 1998 decision, it found that it had not 
committed CUE in the June 1970 decision.

Following a careful review of the record, the Board concludes 
that the RO took the correct action under the law when it 
corrected the January 1998 decision and restored the efficacy 
of the June 1970 decision.  With all due respect for the 
arguments advanced by and on behalf of the veteran, we must 
point out that there has been utterly no reference to any 
provision of law which would support the theory that the RO, 
in its 1970 determination, should have conjured up a claim 
where there was none. 


ORDER

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right distal fibula, currently evaluated as 
10 percent disabling, is denied.

2.  Entitlement to an increased evaluation for a disability 
of the fourth metacarpal of the right hand, currently 
evaluated as 10 percent disabling, is denied.

3.  The RO's December 2000 rating action correctly assigned 
an effective date of January 10, 1997, for the award of 
service connection for disabilities of the right distal 
fibula and right fourth metacarpal, after the RO found clear 
and unmistakable error in its January 1998 rating decision 
which had established August 22, 1969, as the effective date.  
The appeal as to the effective date is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



